THAYER, J.,
dissenting: Because I disagree with the majority’s conclusions regarding hedonic damages and abatement of the verdict against the school district, I respectfully dissent.

*350
I. Loss of Life Damages

The majority concludes that under RSA 556:12 (1997) (amended 1997, 1998), the phrase “probable duration of his life but for the injury” plainly read allows for recovery of the loss of life or the quality of life, commonly referred to as “hedonic damages.” See BLACK’S LAW DICTIONARY 391 (6th ed. 1990). The majority, in my opinion, misconstrues both the statute and our prior case law interpreting the statute.
For nearly one hundred years, our case law has interpreted the phrase “probable duration of his life but for the injury” as a factor in calculating the net earning capacity of the decedent. See Pitman v. Merriman, 80 N.H. 295, 295-98, 117 A. 18, 19 (1922); Carney v. Railway, 72 N.H. 364, 376, 57 A. 218, 224 (1903); Burke v. Burnham, 97 N.H. 203, 209, 84 A.2d 918, 922 (1951); Bouthiette v. Wiggin, 122 N.H. 774, 775-77, 451 A.2d 368, 369-70 (1982). In Pitman, we explained the proper method of calculating net earning capacity under PS 191:12 (1891), the wrongful death statute then in effect. Pitman, 80 N.H. at 297-98, 117 A. at 19. “[T]he amount which [the deceased] could earn for his estate or the benefit of others would be what remained after deducting the necessary expense of his own living.” Id. at 297, 117 A. at 19. Accordingly, “his expectation of life and his earning capacity are named as factors for consideration” in making this calculation. Id. We have since consistently applied this interpretation. The legislature’s reenactment of the wrongful death statute, in light of our decisions, constitutes an adoption of our longstanding interpretation. Thibeault v. Campbell, 136 N.H. 698, 702, 622 A.2d 212, 215 (1993). Compare PS 191:12 with RSA 556:12 (“probable duration of his life but for the injury” phrase unchanged).
Despite our longstanding interpretation, the majority now assigns new meaning to the phrase “the probable duration of his life but for the injury” based on its asserted plain meaning. While I agree that the plain meaning of the phrase calls for a calculation of the likely length of the deceased’s life if the injury had not occurred, the majority finds a new purpose for this calculation that is not clear from the plain meaning of the statute. Because the majority does not overturn our prior interpretation, this phrase now serves two purposes and is at the very least ambiguous. Further, the majority admits that the precise nature of the attributes of life to be considered is unclear; therefore the statutory language is ambiguous. Cf. Greenhalge v. Town of Dunbarton, 122 N.H. 1038, 1040, 453 A.2d 1295, 1296 (1982). “Where the statutory language is ambiguous *351or where more than one reasonable interpretation exists, we review legislative history to aid in our analysis.” K & J Assoc. v. City of Lebanon, 142 N.H. 331, 333, 703 A.2d 253, 254 (1997). The majority, however, rests its holding on a plain language analysis of the statute.
The statute’s history clearly manifests the legislature’s intent regarding the scope of recoverable damages. “Because the wrongful death action is a creature of statute without common law origins, it survives only to the extent and in the manner provided by the legislature.” Hebert v. Hebert, 120 N.H. 369, 370, 415 A.2d 679, 680 (1980). Thus, damages for the loss of life are recoverable only if provided for by the legislature.
“At common law, causes of action which affect the estate survive . . . and those which affect only the person die with the person.” French v. Mascoma Co., 66 N.H. 90, 96, 20 A. 363, 363 (1889). Therefore, a common law action for personal injury resulting in death could not be maintained. See Wyatt v. Williams, 43 N.H. 102, 108-09 (1861). In 1879, the legislature enacted a generally applicable personal injury action survival statute. See Laws 1879, ch. 35. This survival statute for the first time allowed a representative to recover the damages that the person injured would have been entitled to recover had death not ensued. Clark v. Manchester, 62 N.H. 577, 584 (1883). The damages recoverable under chapter 35 included all the damages the deceased could have recovered had the deceased lived. They were assessed, however, based on the deceased’s actual life, not the deceased’s life expectancy but for the injury. Corliss v. Railroad, 63 N.H. 404, 404-05 (1885).
In 1887, the legislature repealed and replaced chapter 35. See Laws 1887, ch. 71. Recovery for losses sustained by the deceased on account of the harm during the deceased’s lifetime, which were the elements of damage under the survival statute, remained unchanged. The legislature recognized that in addition to the injury to the deceased, the deceased’s estate suffered an injury by reason of the death due to the deceased’s lost earning capacity during the deceased’s expected lifetime. Pitman, 80 N.H. at 297, 117 A. at 19. For this reason, recovery for losses caused by the deceased’s death, i.e., the wrongful death elements, were added. Accordingly, the replacement statute combined the survival and wrongful death damages and provided:
In assessing said damages there shall be considered the mental and physical pain of the injured person, the expense occasioned to him in his life and to his estate upon his *352decease, his age, and his probable duration of life and earning capacity but for said wrongful act or neglect.
Laws 1887, 71:1 (emphasis added). Thus, the wrongful death elements — the expense occasioned to the deceased’s estate, the deceased’s age, probable duration of life, and earning capacity — became factors in determining the diminution of the estate by reason of the death. Pitman, 80 N.H. at 297-98, 117 A. at 19. The damages recoverable under this expanded statute covered the losses actually suffered by the deceased during life and the losses suffered by the deceased’s estate by reason of the death.
“[I]n slightly different form, but without any change in substance,” the statute specified these same elements in the 1891 reenactment. Carney, 72 N.H. at 376, 57 A. at 224. It provided:
[ T]he mental and physical pain suffered by him in consequence of the injury, the reasonable expenses occasioned to his estate by the injury, the probable duration of his life but for the injury, and his capacity to earn money, may be considered as elements of damage in connection with other elements allowed by law.
PS 191:12 (emphasis added). “As bearing [on the diminution of the deceased’s estate because of the destruction of his ability to create one], his expectation of life and his earning capacity [were] named as factors for consideration.” Pitman, 80 N.H. at 297, 117 A. at 19. Although the deceased would have been entitled to the gross amount of his lost earning capacity had he lived, “the amount which he could earn for his estate or the benefit of others would be what remained after deducting the necessary expense of his own living [during his expectation of life but for the injury].” Id. Thus, “probable duration of his life but for the injury” is a factor in determining the value to the estate of the deceased’s earning capacity.
The majority asserts that the legislature intended to broaden the scope of recovery in 1887 so as to include loss of life damages. While the scope of recovery was broadened to include losses suffered by reason of death, the legislature limited the wrongful death damages to those enumerated in the statute. As Pitman demonstrates, one limiting factor was the deduction of the necessary expense of the deceased’s own living as determined by the deceased’s probable duration of life but for the injury. This phrase, which the legislature intended as a limitation on recoverable damages, the majority now interprets as expanding recoverable damages.
We have noted that recovery for deprivation of the right to live as a concept may be distinct from recovery for loss of capacity to earn *353money. West v. Railroad, 81 N.H. 522, 529, 129 A. 768, 772 (1925). The majority suggests that West, by commenting on the distinction in 1925, can be used to support the majority’s position that recovery of loss of life damages is appropriate under the wrongful death statute. Although the statutory action brought after death and the extent of recovery under it were not at issue, we noted in a 1943 case that:
In the nature of things one may not himself receive compensation for the wrongful loss of his right to live, and claim for the loss cannot be an asset of his estate in any fair view of the compensatory principle of allowable elements of damages. While allowance for bodily and mental suffering is granted as in justice imposed on a wrongdoer, the estimate must be within the bounds of justice. To allow for the enjoyment of continued life would mean an entrance into a boundless field of arbitrary assessment, for which no policy of the law exists. The limitation of damages in actions for death brought under the statute indicates that the policy for any allowance is of restriction. It is sometimes said that a wrongdoer is better off in causing death than in causing severe and lasting injury without death. If this may be considered in the balance of adjustments in social relations, it does not serve to outweigh the reasons which bar allowance for damage on this account.
Ham v. Interstate Bridge Authority, 92 N.H. 268, 275-76, 30 A.2d 1, 6 (1943). Even though the statute included the phrase “probable duration of his life but for the injury,” the discussion in Ham clearly indicates that this court did not understand that phrase to include damages for loss of life. Following this court’s decisions in West and Ham, if the legislature had intended to make the kind of policy decision discussed in Ham and include loss of life damages, it would have stated so in plain language.
The majority finds further support for its interpretation of the phrase “probable duration of his life but for the injury” in the statute’s 1971 amendment. Laws 1971, ch. 490. HB 149 originated as a bill to repeal the dollar limitations on recovery in wrongful death actions. N.H.H.R. JOUR. 143 (1971). The senate proposed additional changes including changes in RSA 556:12. N.H.S. JOUR. 545-47 (1971). The amendment proposed by the senate provided:
[Djamages in the case of such death would involve taking into consideration the probable duration of the life of the *354deceased, but for the injury, and his capacity to earn money during his probable working life measured by his probable gross earnings during such period without deduction by reason of the application of any discount factor or on account of the probable expense of the maintenance or subsistence of the deceased had he survived, among other elements.
Id. at 1944. The senate and house conference committee rejected the proposal to forego reduction based on the probable expense of the maintenance of the deceased, but agreed that damages would be calculated without a discount factor. See id. at 1944-45. Accordingly, the legislature added the clauses “during his probable working life” and “in the same manner as if the deceased had survived.” See id. In making this change the legislature intended to clarify the method of damages calculation, see id. at 1945, not to make hedonic damages recoverable. In fact, Senator Nixon expressly explained that this language was intended to mean that “no discount or interest rate is to be applied in the damages calculation process, but a reduction should probably be made from the deceased’s probable total gross lifetime earnings had he survived to allow for what his subsistence expenses would have been.” Id. Accordingly, contrary to the majority’s assertion, both the phrase “probable working life” and the phrase “probable duration of his life” are given effect.
The legislature gave no indication that the scope of damages recoverable under the statute was to be changed or that “probable duration of his life but for the injury” had taken on new meaning. Further, in light of our prior rulings, the legislature is deemed to have adopted our longstanding interpretation of the scope of damages recoverable by retaining the phrase when it reenacted the statute. See Thibeault, 136 N.H. at 702-03, 622 A.2d at 215. Moreover,
[ i]t is not the function of the judiciary to provide for present needs by an extension of past legislation. Readoption of a statute without change of language implies no change from its original meaning and invites no expanded construction. A law means what if meant to its framers, and its mere repassage does not alter that meaning. While legislation of past enactment and still in force may be applicable to new conditions, it may not be amended or amplified by the courts to meet them.
State v. Richardson, 92 N.H. 178, 180-81, 27 A.2d 94, 97 (1942) (citations omitted). Since 1971, we have continued to construe RSA *355556:12 as providing damages for “the losses sustained by the deceased on account of the harm during his lifetime” and the value of earning capacity less living expenses during the period of his life expectancy. Lozier v. Brown Company, 121 N.H. 67, 69-70, 426 A.2d 29, 31 (1981) (emphasis added).
Recent legislative discussions regarding the statute also support this interpretation. In 1991, the senate considered amending the statute to expand the damages to extend loss of consortium beyond the deceased’s life. N.H.S. JOUR. 282 (1991). At that time, Senator Hollingworth, a proponent of the amendment, explained that under the statute, the only damages the estate may recover are: (1) “pain and suffering” experienced by the deceased up to death; (2) “the hospital cost, the burial cost and the taxes”; and (3) “what the deceased person would have earned in his lifetime.” Id. at 283-84. Senator Hollingworth’s understanding is supported by decisions from this court that enumerate each element of damages recoverable without suggesting that any other possible element of damages, such as hedonic damages, is recoverable. See Baker v. Salvation Army, 91 N.H. 1, 5-6, 12 A.2d 514, 517 (1940); Pierce v. Mowry, 106 N.H. 306, 306-07, 210 A.2d 484, 485 (1965); Lees v. Nolan, 121 N.H. 680, 681, 433 A.2d 1287, 1288 (1981); Bouthiette, 122 N.H. at 775, 451 A.2d at 369-70; Thibeault, 136 N.H. at 702-04, 622 A.2d at 215-16. Therefore, based on the statute’s history, I conclude the legislature did not specifically provide for, and did not intend to include damages for, loss of life under RSA 556:12.
Under these circumstances, by allowing for hedonic damages, the majority has entered into a policymaking field reserved for our legislature. Recovery for wrongful death does not exist at common law. Therefore, all damages recoverable in a wrongful death action stem from the statute and are limited by the statute. See Hebert, 120 N.H. at 370, 415 A.2d at 680. By extending recovery beyond the remedy the statute provides, the majority expands common law liability.
In 1984, we were similarly asked to expand the scope of recoverable damages associated with a wrongful death action by allowing surviving parents to recover for loss of society. Siciliano v. Capitol City Shows, Inc., 124 N.H. 719, 723-29, 475 A.2d 19, 21-23 (1984). In Siciliano, we based our decision “on public policy considerations, with reference to judicial and statutory precedent.” Id. at 725, 475 A.2d at 21-22. As Ham noted, the compensatory principle of tort law, as well as the speculative nature of assessing damages, are relevant considerations. Ham, 92 N.H. at 275-76, 30 A.2d at 6. Loss of life, like loss of a child's society, “is an intangible, nonpecuniary loss *356which can never properly be compensated by money damages. The emotional nature of the loss makes defining and quantifying damages difficult, which may lead to disproportionate awards.” Siciliano, 124 N.H. at 725, 475 A.2d at 22. This difficulty in defining damages also denies the appellate court meaningful review of awards. Further, as we stated in Siciliano, “the social burden of providing damages for this loss will ultimately be borne by the public through increased insurance premiums or in the enhanced danger that accrues from the greater number of people who will choose to go without insurance.” Id. (quotation omitted). Following Siciliano, the legislature carefully balanced these considerations and amended the statute twice in the past two years to provide limited recovery for loss of society to a surviving spouse or parent. See Laws 1997, 260:1; Laws 1998, 348:1. A review of the legislative history indicates the legislature never made such a public policy determination regarding recovery of loss of life damages. Today, the majority fails to take public policy considerations into account in expanding liability beyond the damages allowed by the statute.

II. Abatement of Verdict

The majority also holds- that the school district’s attempt to restrict coverage through its limiting endorsements contravenes the letter and intent of RSA 412:3 (1998). By voiding the endorsements, the majority extends the benefit of coverage beyond both the intended scope of RSA 412:3 and the insurance policy as contemplated by the contracting parties. Because I believe the trial court applied RSA 507-B:4 (1997) and RSA 412:3 in accordance with the legislature’s intent, I would affirm the trial court’s abatement of the verdict against the school district.
The majority correctly states that through the insurance policy and its endorsements, the school district attempts to take full advantage of the statutory cap provided by RSA 507-B:4. At the same time, the school district seeks to insure against risks not protected by the statutory cap. Contrary to the majority’s holding, this scheme comports fully with the letter and intent of RSA 412:3.
To protect against risk of loss, RSA 412:3 authorizes the State and municipal subdivisions, including school districts, to procure liability insurance. RSA 412:3 in pertinent part provides:
In any action against [a governmental unit] to enforce liability on account of a risk so insured against, the [governmental unit] shall not be allowed to plead as a defense immunity from liability . . . provided, however, that liability in any such case shall not exceed the limits of *357coverage specified in the policy of insurance or as to governmental units defined in RSA 507-B, liability shall not exceed the policy limit or the limit specified in RSA 507-BA, if applicable, whichever is higher, and the court shall abate any verdict in any such action to the extent that it exceeds such limit.
(Emphasis added.) This statute clearly provides that when a governmental unit purchases insurance coverage for specific risks, it may not plead immunity as a defense when liability on account of that specific risk arises. The policy limit of insurance purchased, however, may not be used as a tool to further reduce the limit provided by RSA 507-B:4.
The school district purchased a general liability insurance policy to cover three different risks in accordance with RSA 412:3. First, the policy provided coverage up to $150,000 per person to cover personal injury liability for actions arising under RSA 507-B:4. All parties agree that RSA chapter 507-B permits the suit to be brought against the school district. RSA 507-B:4, however, limits the school district’s liability for personal injury damages to $150,000. Because the school district purchased coverage for personal injury liability pursuant to RSA 412:3, the school district is also subject to the restrictions set out in RSA 412:3. Therefore, although the school district may not plead immunity as a defense, “liability . . . shall not exceed the limits of coverage specified in the policy ... or the limit specified in RSA 507-B:4, if applicable, whichever is higher.” Because the policy’s coverage limit equals the statutory cap, the school district’s liability shall not exceed $150,000.
The general liability policy also covered a second risk by providing personal injury coverage up to $1,000,000 to cover the risk of personal injury liability arising from actions that are not covered by the liability limits of RSA chapter 507-B. Because the cause of action in this case is one in which the liability limits of RSA 507-B:4 apply, this coverage is not triggered. Finally, the general liability policy also provided coverage up to $1,000,000 to cover the risk of personal injury liability in case any liability limit of RSA chapter 507-B is found unconstitutional. Unless the liability limits of RSA chapter 507-B are found unconstitutional and therefore do not apply, the condition has not been met and this coverage is not triggered.
The school district’s liability for the accident causing Nicholas Mareotte’s death is limited by RSA 507-B:4. To protect itself against personal injury liability where RSA 507-B :4 limits such liability, the school district purchased coverage up to $150,000. Because the *358conditions for coverage under the endorsements have not occurred, no other- coverage under the primary policy applies. Because the extent of coverage purchased by the school district equals the statutory cap, the school district should be liable for damages up to $150,000.
The majority abrogates statutorily created immunity whenever a governmental unit attempts to purchase additional insurance to cover the risk that the statutory protection will not apply. See Estate of Cargill v. City of Rochester, 119 N.H. 661, 669, 406 A.2d 704, 708 (1979), appeal dismissed, 445 U.S. 921 (1980) (statutory limit constitutional, but precariously close to unreasonable). The statute clearly states the waiver of immunity extends only to “liability on account of a risk so insured against”; the waiver does not extend to uninsured liability. RSA 412:3. By extending the waiver of immunity based on contingent liability, the majority contravenes the intent of not only the legislature, but also the insured and the insurer.
BROCK, C.J., joins in part II of the dissent.